         Case 3:15-cv-00220-JD Document 94 Filed 01/13/20 Page 1 of 3



 1   XAVIER BECERRA                                                  Paul Hoffman
     Attorney General of California                                  State Bar No. 071244
 2   SHARON A. GARSKE                                                Schonbrun Seplow Harris & Hoffman
     Supervising Deputy Attorney General                             LLP
 3   BRYAN KAO                                                       200 Pier Ave., Ste 226
     Deputy Attorney General                                         Hermosa Beach, CA 90254
 4   State Bar No. 240242                                            Tel. (310) 717-7373
      455 Golden Gate Avenue, Suite 11000                            Fax. (310) 396-0731
 5    San Francisco, CA 94102-7004                                   Email. hoffpaul@aol.com
      Telephone: (415) 510-3579                                      Attorneys for Plaintiff
 6    Fax: (415) 703-5843                                            Kevin Sawyer
      E-mail: Bryan.Kao@doj.ca.gov
 7   Attorneys for Defendants
     Richard Cavagnolo
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12

13
     KEVIN DEROI SAWYER,                                      15-cv-00220-JD
14
                                             Plaintiff,       STIPULATION FOR VOLUNTARY
15                                                            DISMISSAL WITH PREJUDICE
                    v.
16                                                            (Fed. R. Civ. P. 41(a)(1)(A)(ii))

17   KEVIN R. CHAPPELL, et al.,

18                                       Defendants.

19
20         Plaintiff Kevin Sawyer and Defendant R. Cavagnolo have settled this case in its entirety. In

21   accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to a

22   dismissal of the entire action with prejudice. The filing of this stipulation automatically

23   terminates this action.

24         ///

25         ///

26         ///

27

28
                                                          1
                                                  Stip. & [Proposed] Order Voluntary Dismissal (15-cv-00220-JD)
         Case 3:15-cv-00220-JD Document 94 Filed 01/13/20 Page 2 of 3



 1         Each party shall bear their own costs and attorney fees in connection with this action.

 2         It is so stipulated.

 3   Dated: January 13, 2020                              /s/ Paul Hoffman
                                                          Paul Hoffman
 4                                                        Attorneys for Plaintiff Kevin Sawyer
 5

 6

 7

 8   Dated: January 13, 2020                                /s/ Bryan Kao
                                                            Bryan Kao
 9
                                                            Deputy Attorney General
10                                                          California Attorney General’s Office
                                                            Attorneys for Defendant R. Cavagnolo
11

12
           I attest that concurrence in the filing of this document has been obtained from Plaintiff’s
13
     counsel, which shall serve in lieu of his signature on the document.
14
     Dated: January 13, 2020                              /s/ Bryan Kao
15                                                        BRYAN KAO
                                                          Deputy Attorney General
16                                                        Attorneys for Defendant R. Cavagnolo

17

18

19
            IT IS SO ORDERED.
20

21

22   Dated: ____________________                          ___________________________
                                                          The Honorable James Donato
23                                                        United States District Judge

24

25   SF2016400567
     21731612.docx
26

27

28
                                                      2
                                                 Stip. & [Proposed] Order Voluntary Dismissal (15-cv-00220-JD)
                Case 3:15-cv-00220-JD Document 94 Filed 01/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

Case Name:         Sawyer, Kevin v. K. Chappell, et       No.    15-cv-00220-JD
                   al.


I hereby certify that on January 13, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE (Fed. R. Civ. P.
 41(a)(1)(A)(ii))

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 13, 2020, at San Francisco,
California.


                   N. Codling                                      /s/ N. Codling
                   Declarant                                          Signature
SF2016400567
21773352.docx
